Detailed Office Action
	The communication dated 4/18/2019 has been entered and fully considered. Claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US-2002/0122840), hereinafter LEE.
Regarding claims 1 and 6, LEE discloses an apparatus that reads on the applicant claim of An electrospinning apparatus, comprising: a conveying device configured to convey a base material (claim 6) {[abstract] note that the collector is the base material, [0002], [FIG. 1a] note that 52 is the conveying device that carries base material 50}; 
and an electrospinning head configured to discharge a raw material liquid of fiber toward the base material to be conveyed by the conveying device (claim 6) {[0025], [0026] note that the polymer dissolved in solvent is the raw material liquid};
Note that the rest of limitations are similar in claims 1 and 6
An electrospinning head, comprising (or the electrospinning head including): a nozzle unit configured to be arranged opposite to a base material {[0030], [FIGS. 2a, 2b] 34 is the nozzle tap or nozzle unit}
and discharge a raw material liquid of fiber by being applied with a voltage {[0025]}; 
and a control body configured to be arranged in the vicinity of the nozzle unit so as to extend in an outside direction of a spinning space between the base material and the nozzle unit {[FIG. 1b] 28 is the control body that is extended beyond the nozzles 31 on both sides (left and right) and outside the spinning area that is created by the nozzles 31 that extend to the base material 50}.
and make an electric field to be generated at the periphery (“of an end portion” in claim 6) of the nozzle unit by being applied with a voltage of the same polarity as the voltage to be applied to the nozzle unit {[0034], [FIG. 1b] note the same voltage from 40 is applied to the nozzles via 24 and to the control body 28, thus creating an electric field at the periphery of the nozzles or the end of the nozzles}.
Regarding claims 2 and 7, LEE discloses an apparatus that reads on the applicant claim of wherein: the direction in which the control body extends to the outside of the spinning space is a direction substantially orthogonal to a direction in which the nozzle unit extends in a direction of the base material {[FIG. 1b] note that 28 is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE.
Regarding claims 3 and 8, LEE discloses all the limitations of claims 1, 2, 6, and 7 as discussed above. LEE, however, is silent on the length of extension of the control body outside of the spinning zone and that it needs to be not less than 3/20 of the distance between the tip of the nozzle and the base material.
LEE discloses that the role of the control body or charge distribution board 28 is to make the surrounding of the nozzle equal with respect to the generated electric field {[0039]}. LEE also discloses that a user can adjust the distance between the base material and the spinning part or nozzle to pile the polymer fiber in an optimum state {[0056]}. Therefore, LEE recognizes the distance between nozzle and base material and the extension of the distribution board in the surrounding of the nozzle as result-effective variables.
It is well established that determination of optimum values of result-effective variables (in this case, extension of the control body and the distance between nozzle tip and base) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize these variables in order to have a uniform electrical field and, at the same time, optimize the collection of polymeric .
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claims 1 and 6 above, and further in view of KING (US-2018/0223451), hereinafter KING.
Regarding claims 4 and 9, LEE discloses all the limitation of claims 1 and 6 as discussed above. LEE further discloses an apparatus that reads on the applicant claim of wherein: the nozzle unit has a main body, and a nozzle which is arranged on at least one side surface of the main body and is capable of discharging the raw material liquid toward the base material {[FIG. 3b] see nozzle 33a that is located at a side of nozzle unit main body 34}.
LEE, however, is silent on the shape of this main body being a polygonal prism. LEE’s nozzle unit main body is circular or cylindrical {[FIG. 3b]}.
In the same filed of endeavor that is related to electrospinning, KING discloses an apparatus that reads on the applicant claim of the nozzle unit has a main body of a polygonal prism {[0048] note the member is the main body and can have a polygonal cross section or a polygonal prism}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the circular main body of LEE with the polygonal prism of KING. Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143(I)(B)}.
[0048]}. Therefore, KING establishes that these shapes are interchangeable and will lead to predictable result of successful electrospinning of the fiber. The Examiner notes that the instant specification also recites that the shape of the main body of the nozzle units is not limited to a polygonal shape {[0078]}.
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748